Title: To James Madison from David R. Williams, 13 June 1815
From: Williams, David R.
To: Madison, James


                    
                        
                            Sir
                        
                        Centre Hall 13th June 1815
                    
                    The favour you have granted me, is not more agreeable than the manner in which it has been done and both deserve & have my sincerest thanks.
                    I am fully sensible how precious all your moments are to the public interest: it was not my intention on the late occasion, nor is it now, to abstract you from that interest a single instant; yet, this is so fair an opportunity,

having presented you my acknowledgments, I request you will accept my cordial congratulations on the brilliant termination of the war. If I can look back with pleasure to the vote I gave for its’ declaration, how much more important, must the retrospect be to you who, had so great a share in it. Excuse me for adding, I believe you deserving of all the consolation the subject is calculated to give. I am very respectfully Your obliged & sincere friend
                    
                        
                            David R. Williams
                        
                    
                